Title: To George Washington from Brigadier General Edward Hand, 7 July 1780
From: Hand, Edward
To: Washington, George


					
						Sir
						Camp Precaness 7th July 1780
					
					In answer to your Excys Commands of the 6th Ultim: I can only Say that—
					As it is as yet a matter of uncertainty how far your Excys expectations of reinforcements may be answered it will, (in my Opinion) be impossible to determine any point relative to the Operations of the opening Campain with precision.
					However, taking it for granted that in a Short time our Operating regular force will amount to 20000 men R[ank] & F[ile] at the least, and Estimating that of the Enemy in this Quarter, at 11 or 12000, and Supposing that your Excy can draw forth any number of militia you wish for, it is my Opinion that if our Navy can in a reasonable time after their Arival, posses themselves of the Harbour of New York, and that we have good reason to Suppose we shall be able to keep it, we ought to bend our whole force against that Post, as it is the most considerable in the Enemies possession, & consequently its reduction most to be desired by us, also the point to which we can with the greatest facility draw our Force & Supplies.
					But on the contrary, if it should be found on the arival of the Fleet, by consulting the naval Officers that we are not pretty certain of maintaining a desided Superiority by Sea, or that the gaining the Harbour is likely to be attended with delay & in the end uncertain, I think it would be impropper to undertake an enterprize which might Spin out the whole Campain & eventually be unsuccessfull.
					Under these last Circumstances, Supposing the present Season unfavourable for Southren Operations, and being a perfect Stranger to the particular Situation of Halifax, & Strength of its Fortifications, and deeming the reduction of the British Force in Canada of the Utmost consequence to the United States, particularly as such an event would in all likelyhood free our Frontiers from the depredations daily committed by the Savages.
					and presuming that the Canadians are in general favourably inclined towards the United States and that if they were once freed from the British Yoke, they would in a great measure hold the Country themselves,

I could wish to see 10000 men detached to Canada with such a part of our naval Force as might be judged necessary, this force on the Suppositions already made would I think, be amply sufficient to acquire the compleat possession of the Country in so short a time that their services might be elsewhere applied in the cool Season, Should it be then be judged prudent or necessary.
					The remaining 10000 with the Occasional Assistance of the militia would serve to hold the Post at West Point, & in a great measure restrain the ravages of the Enemy in the States of N. York & N. Jersey, the only Objects we can in our present Weak State Attend to, except That of fil[l]ing our Magazines, which is indeed a Matter we can’t to much insist on.
					and as the North river must be the Center of motion, I think our principal Magazines should be erected there.
					Should the reduction of N. York be judged practicable and the Attempt determined on, or Should an Attempt on Halifax be found Advisable, I think, in either case it would be very prudent to make the greatest possible Shew of a preparation to penetrate Canada to induce the Enemy if possible to reinforce it from N. York, & thereby weaken themselves at that Post, & at the same time divert their attention from Halifax.
					I think also it would be highly necessary for the Southren States to Erect Magazines in the most convenient places, for the support of an Army, should one be sent thither in the Winter. I have the Honour to be Sir with the greatest respect your Excellencies most Obedient & most Humble Servant
					
						Edwd Hand
					
				